--------------------------------------------------------------------------------

Exhibit 10.2
 
THIS WARRANT AND ANY SECURITIES ACQUIRED UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE
SECURITIES LAWS, AND NONE OF THIS WARRANT, SUCH SECURITIES OR ANY INTEREST
THEREIN MAY BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT OR SUCH
LAWS OR AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT AND SUCH LAWS.


THIS WARRANT AND THE SECURITIES ACQUIRED UPON EXERCISE OF THIS WARRANT ARE
SUBJECT TO THE CONDITIONS ON TRANSFER AND OTHER TERMS AND CONDITIONS SPECIFIED
BELOW AND IN THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF THE ISSUER
HEREOF (THE “COMPANY”), DATED AS OF APRIL 12, 2016, AS AMENDED FROM TIME TO
TIME.  UPON WRITTEN REQUEST, A COPY OF SUCH CONDITIONS WILL BE FURNISHED BY THE
COMPANY TO THE HOLDER HEREOF WITHOUT CHARGE.


WARRANT
 
Issuance Date:  September 2, 2016
Certificate No. CW001

 
FOR VALUE RECEIVED, SIGA Technologies, Inc., a Delaware corporation (the
“Company”), hereby grants to OCM Strategic Credit SIGTEC Holdings, LLC or its
registered assigns (the “Registered Holder”) the right, upon the terms and
subject to the conditions set forth herein, to purchase from the Company up to a
number of shares of common stock of the Company equal to $4,000,000 divided by
the lower of (i) $2.29 per share or (ii) the subscription price per share of
common stock of the Company as set forth on the front cover of the final
prospectus included in the registration statement on Form S-1 (333-211866) (such
common stock or any successor interest for which this warrant is exercisable, as
may be further adjusted from time to time in accordance herewith, the “Exercise
Stock”), at a price per share equal to the Exercise Price; provided that the
Registered Holder may exercise this Warrant on a “net” basis by paying the
Aggregate Exercise Price (as defined below) by delivering to the Company a
portion of this Warrant with a Market Price equal to such Aggregate Exercise
Price.  Certain capitalized terms used herein are defined in Section 6.  The
amount and kind of securities purchasable pursuant to the rights granted
hereunder and the purchase price for such securities are subject to adjustment
pursuant to the provisions contained in this Warrant.  This Warrant is being
issued in connection with the Loan Agreement (as defined below), as required
therein, and a Registration Rights Agreement, dated as of the date hereof,
between the Registered Holder and the Company (the “Registration Rights
Agreement”) is concurrently being entered into in order to permit the transfer
of the Exercise Stock.


This Warrant is subject to the following provisions:


Section 1.  Exercise of Warrant.


1A.     Exercise Period and Amount.   The Registered Holder or the Purchaser (as
defined below) may exercise, in whole or in part, the purchase rights for the
Exercise Stock represented by this Warrant at any time, and from time to time,
starting from the date of entry of the Order (as defined in the Loan Agreement)
up to and including the Expiration Date (the “Exercise Period”).  To the extent
this Warrant is not previously exercised as to all the Exercise Stock subject
hereto, and if the then-current Market Price of one share of the Company’s
common stock is greater than the Exercise Price then in effect, then immediately
prior to the Expiration Date, this Warrant shall be deemed automatically
exercised on a “net basis” basis pursuant to Section 1B(i)(e) (even if not
surrendered).
 

--------------------------------------------------------------------------------

1B.     Exercise Procedure.


(i)        This Warrant shall be deemed to have been exercised when the Company
has received all of the following items during the Exercise Period (the
“Exercise Time”):
 
(a)          a completed Exercise Agreement, as described in Section 1C (the
“Exercise Agreement”), executed by the Person exercising all or part of the
purchase rights represented by this Warrant (the “Purchaser”);
 
(b)          this Warrant;
 
(c)          if this Warrant is not registered in the name of the Purchaser, an
assignment or assignments substantially in the form set forth on Exhibit I
attached hereto evidencing the assignment of this Warrant to the Purchaser, in
which case this Warrant may be exercised only if the Registered Holder shall
have complied with the provisions set forth in Section 8; and
 
(d)          a check or wire transfer of immediately available funds in an
amount equal to the product of the Exercise Price multiplied by the number of
shares of the Exercise Stock being purchased upon such exercise (the “Aggregate
Exercise Price”).
 
(e)          unless this Warrant is exercised on a “net basis,” a check or wire
transfer of immediately available funds in an amount equal to the Aggregate
Exercise Price.  If exercised on a “net basis,” in lieu of payment of the
Aggregate Exercise Price, the number of shares of the Exercise Stock issuable
upon exercise of this Warrant shall be reduced by a number of shares of the
Exercise Stock with a Market Price equal to the Aggregate Exercise Price.


(ii)       Certificates for the Exercise Stock purchased upon exercise of this
Warrant shall be delivered by the Company to the Purchaser within five business
days after the date of the Exercise Time.  Unless this Warrant has expired or
all of the rights represented hereby have been exercised, the Company shall
prepare a new Warrant, substantially identical hereto, representing the rights
formerly represented by this Warrant which have not expired or been exercised
and shall, within such five business day period, deliver such new Warrant to the
Registered Holder.


(iii)      The Exercise Stock shall be deemed to have been issued to the
Purchaser at the Exercise Time, and the Purchaser shall be deemed for all
purposes to have become the record holder of such Exercise Stock at the Exercise
Time.
 


- 2 -

--------------------------------------------------------------------------------

(iv)      The issuance of certificates for the Exercise Stock, if any, shall be
made without charge to the Registered Holder or the Purchaser for any tax with
respect to such issuance or any cost incurred by the Company in connection with
such exercise and the related issuance of the Exercise Stock.  Each share of the
Exercise Stock will, upon exercise of this Warrant in accordance with the terms
hereof and payment of the Exercise Price therefor, be fully paid and
nonassessable by the Company and free from all taxes, liens and charges with
respect to the issuance thereof.


(v)       The Company shall assist and cooperate with any Registered Holder or
Purchaser required to make any governmental filings or obtain any governmental
approvals prior to or in connection with any exercise of this Warrant
(including, without limitation, making any filings required to be made by the
Company).  Any such governmental filings or approvals required prior to or in
connection with the exercise of this Warrant shall be made or obtained at the
Company’s expense.


(vi)      The Company shall give the Registered Holder at least 30 days’ advance
written notice of the date on which a Sale of the Company would become
effective.  To the extent this Warrant is not previously exercised as to all the
Exercise Stock subject hereto, and if the then-current Market Price of one share
of the Company’s common stock is greater than the Exercise Price then in effect,
this Warrant shall be deemed automatically exercised on a “net basis” basis
pursuant to Section 1B(i)(e) (even if not surrendered) as of immediately prior
to the consummation of a Sale of the Company.  In addition, in connection with a
Sale of the Company, the Company agrees to allow the Registered Holder to
participate in such Sale of the Company without the exercise of this Warrant.


(vii)     Notwithstanding anything to the contrary in Section 2E, in connection
with any Organic Change following which the Registered Holder would not be
entitled to exercise the Warrant for shares of stock that are listed on any
domestic securities exchange, the Registered Holder may, in lieu of the
adjustment mechanism in Section 2E, elect to terminate this Warrant and exchange
the Warrant for cash proceeds in an amount equal to the Exercise Stock
multiplied by the difference between the Market Price immediately prior to such
Organic Change and the Exercise Price, with such cash to be paid by the Company
(or the successor entity or purchasing entity). Such election must be made, if
at all, on or prior to the effective date of such Organic Change.


(viii)    The Company shall at all times reserve and keep available out of its
authorized but unissued common stock, solely for the purpose of issuance upon
the exercise of this Warrant, such number of shares of the Exercise Stock
issuable upon the exercise of this Warrant (and any other warrants issued by the
Company).  All shares of the Exercise Stock that are so issuable shall, when
issued in accordance with the terms of this Warrant, be duly and validly issued,
fully paid and nonassessable by the Company and free from all taxes, liens and
charges with respect to the issuance thereof.  The Company shall take all such
actions as may be necessary to assure that all such shares of the Exercise Stock
may be so issued without violation of any Applicable Law or any requirements of
any domestic securities exchange upon which the Exercise Stock may be listed
(except for official notice of issuance which shall be immediately delivered by
the Company upon each such issuance).  The Company shall not take any action
which would cause the number of authorized but unissued shares of the Company’s
common stock to be less than the number of shares of the Exercise Stock required
to be reserved hereunder for issuance upon exercise of this Warrant (and any
other warrants issued by the Company).
 
- 3 -

--------------------------------------------------------------------------------

1C.     Exercise Agreement.  Upon any exercise of this Warrant, the Exercise
Agreement shall be substantially in the form set forth on Exhibit II attached
hereto, except that if the Exercise Stock are not to be issued in the name of
the Person in whose name this Warrant is registered, the Exercise Agreement
shall also state the name of the Person to whom the certificates for the
Exercise Stock are to be issued, and if the number of the Exercise Stock to be
issued does not include all the Exercise Stock purchasable hereunder, the
Exercise Agreement shall also state the name of the Person to whom a new Warrant
for the unexercised portion of the rights hereunder is to be delivered.  Such
Exercise Agreement shall be dated the actual date of execution thereof and shall
indicate whether the Aggregate Exercise Price is to be paid in cash or on a “net
basis”.


Section 2.  Adjustment of Exercise Price and Number of Shares.  In order to
prevent dilution of the rights granted under this Warrant, the Exercise Price
shall be subject to adjustment from time to time as provided in this Section 2,
and the number of the Exercise Stock obtainable upon exercise of this Warrant
shall be subject to adjustment from time to time as provided in this Section 2.


2A.     Adjustment of Exercise Price and Number of Shares upon Issuance of
Common Stock.


(i)        If and whenever, on or after the date hereof, the Company issues or
sells, or in accordance with Section 2B is deemed to have issued or sold, any
shares of its common stock for a consideration per share less than the Exercise
Price in effect immediately prior to such time, then immediately upon such issue
or sale the Exercise Price shall be reduced to the Exercise Price determined by
dividing:



(1) the sum of (x) the product derived by multiplying the Exercise Price in
effect immediately prior to such issue or sale times the number of shares of
Common Stock Deemed Outstanding immediately prior to such issue or sale, plus
(y) the consideration, if any, received by the Company upon such issue or sale,
by




(2) the number of shares of Common Stock Deemed Outstanding immediately after
such issue or sale.



(ii)       Upon each such adjustment of the Exercise Price hereunder, the number
of shares of the Exercise Stock acquirable upon exercise of this Warrant shall
be adjusted to the number of shares determined by multiplying the Exercise Price
in effect immediately prior to such adjustment by the number of the Exercise
Stock acquirable upon exercise of this Warrant immediately prior to such
adjustment and dividing the product thereof by the Exercise Price resulting from
such adjustment.
 
- 4 -

--------------------------------------------------------------------------------

(iii)      Notwithstanding the foregoing, no adjustment shall be made pursuant
to this Section 2A or Section 2B with respect to any of the following issuances
or sales, or deemed issuances or sales:



(1) shares of the Company’s common stock, Options or Convertible Securities
issued by reason of a dividend, stock split, split-up or other distribution on
shares of the Company’s common stock that is covered by Section 2D, 2E or 2F;




(2) shares of the Company’s common stock actually issued upon the issuance or
exercise of awards outstanding as of the date hereof pursuant to the Company’s
2010 Stock Incentive Plan, as amended (the “2010 Plan”), and/or the Company’s
1996 Incentive and Non-Qualified Stock Option Plan, as amended (collectively
with the 2010 Plan, the “Existing Plans”) that (A) were issued pursuant to and
in accordance with the Existing Plans and (B) have been publicly disclosed in
the Company’s Securities and Exchange Commission (“SEC”) filings, provided that
such issuance is pursuant to the terms of such awards as of the date hereof; or




(3) subject to the terms of this sub-clause (3), shares of the Company’s common
stock actually issued upon the issuance or exercise of awards made after the
date hereof pursuant to the 2010 Plan or any successor equity compensation plan
adopted by the Company and approved by the stockholders of the Company after the
date hereof, provided that (i) such issuance is pursuant to the terms of such
awards, (ii) the only shares of the Company’s common stock issued or issuable
pursuant to such awards under the 2010 Plan that may be exempt pursuant to this
sub-clause (3) are the 1,580,169 shares of common stock available to be issued
under the 2010 Plan as of the date hereof and the first 1,000,000 additional
shares available to be issued as a result of any increase in shares available
for grant under the 2010 Plan (a “2010 Pool Increase”), (iii) the only shares of
the Company’s common stock issued or issuable pursuant to such awards under a
successor equity compensation plan adopted by the Company that may be exempt
pursuant to this sub-clause (3) are the first 1,000,000 shares of common stock
issued or issuable under such successor plan, less the amount of any 2010 Pool
Increase (if any), (iv) such awards are issued at or above the then current
Market Price for the Company’s common stock, and (v) such awards are not issued
to a Person affiliated with MacAndrews and Forbes LLC.

 
- 5 -

--------------------------------------------------------------------------------

2B.      Effect on Exercise Price of Certain Events.  For purposes of
determining the adjusted Exercise Price under Section 2A, the following shall be
applicable:


(i)        Issuance of Rights or Options.  If the Company in any manner grants
or sells any Options and the price per share for which the Company’s common
stock is issuable upon the exercise of such Options, or upon conversion or
exchange of any Convertible Securities issuable upon exercise of such Options,
is less than the Exercise Price in effect immediately prior to the time of the
granting or sale of such Options, then the total maximum number of shares of the
Company’s common stock issuable upon the exercise of such Options, or upon
conversion or exchange of the total maximum amount of such Convertible
Securities issuable upon the exercise of such Options, shall be deemed to be
outstanding and to have been issued and sold by the Company at the time of the
granting or sale of such Options for such price per share.  For purposes of this
paragraph, the “price per share for which the Company’s common stock is issuable
upon exercise of such Options or upon conversion or exchange of such Convertible
Securities” is determined by dividing (A) the total amount, if any, received or
receivable by the Company as consideration for the granting or sale of such
Options, plus the minimum aggregate amount of additional consideration payable
to the Company upon the exercise of all such Options, plus in the case of such
Options which relate to Convertible Securities, the minimum aggregate amount of
additional consideration, if any, payable to the Company upon the issuance or
sale of such Convertible Securities and the conversion or exchange thereof, by
(B) the total maximum number of shares of the Company’s common stock issuable
upon exercise of such Options or upon the conversion or exchange of all such
Convertible Securities issuable upon the exercise of such Options.  No further
adjustment of the Exercise Price shall be made upon the actual issuance of such
Company common stock or of such Convertible Securities upon the exercise of such
Options or upon the actual issuance of such Company common stock upon conversion
or exchange of such Convertible Securities.


(ii)       Issuance of Convertible Securities.  If the Company in any manner
issues or sells any Convertible Securities and the price per share for which the
Company’s common stock is issuable upon conversion or exchange thereof is less
than the Exercise Price in effect immediately prior to the time of such issue or
sale, then the maximum number of shares of the Company’s common stock issuable
upon conversion or exchange of such Convertible Securities shall be deemed to be
outstanding and to have been issued and sold by the Company at the time of the
issue or sale of such Convertible Securities for such price per share.  For the
purposes of this paragraph, the “price per share for which the Company’s common
stock is issuable upon conversion or exchange thereof” is determined by dividing
(A) the total amount received or receivable by the Company as consideration for
the issue or sale of such Convertible Securities, plus the minimum aggregate
amount of additional consideration, if any, payable to the Company upon the
conversion or exchange thereof, by (B) the total maximum number of shares of the
Company’s common stock issuable upon the conversion or exchange of all such
Convertible Securities.  No further adjustment of the Exercise Price shall be
made upon the actual issue of such common stock upon conversion or exchange of
such Convertible Securities, and if any such issue or sale of such Convertible
Securities is made upon exercise of any Options for which adjustments of the
Exercise Price had been or are to be made pursuant to other provisions of this
Section 2B, no further adjustment of the Exercise Price shall be made by reason
of such issue or sale.
 
- 6 -

--------------------------------------------------------------------------------

(iii)      Change in Option Price or Conversion Rate.  If the purchase price
provided for in any Options, the additional consideration, if any, payable upon
the issue, conversion or exchange of any Convertible Securities, or the rate at
which any Convertible Securities are convertible into or exchangeable for the
Company’s common stock changes at any time, the Exercise Price in effect at the
time of such change shall be adjusted immediately to the Exercise Price which
would have been in effect at such time had such Options or Convertible
Securities still outstanding provided for such changed purchase price,
additional consideration or changed conversion rate, as the case may be, at the
time initially granted, issued or sold and the number of the Exercise Stock
issuable hereunder shall be correspondingly adjusted.  For purposes of this
Section 2B, if the terms of any Option or Convertible Security which was
outstanding as of the date of issuance of this Warrant are changed in the manner
described in the immediately preceding sentence, then such Option or Convertible
Security and the Company’s common stock deemed issuable upon exercise,
conversion or exchange thereof shall be deemed to have been issued as of the
date of such change; provided that no such change shall at any time cause the
Exercise Price hereunder to be increased.


(iv)      Treatment of Expired Options and Unexercised Convertible Securities. 
Upon the expiration of any Option or the termination of any right to convert or
exchange any Convertible Securities without the exercise of such Option or
right, the Exercise Price then in effect and the number of the Exercise Stock
acquirable hereunder shall be adjusted immediately to the Exercise Price and the
number of shares which would have been in effect at the time of such expiration
or termination had such Option or Convertible Securities, to the extent
outstanding immediately prior to such expiration or termination, never been
issued.  For purposes of this Section 2B the expiration or termination of any
Option or Convertible Security which was outstanding as of the date of issuance
of this Warrant shall not cause the Exercise Price hereunder to be adjusted
unless, and only to the extent that, a change in the terms of such Option or
Convertible Security caused it to be deemed to have been issued after the date
of issuance of this Warrant.


(v)       Calculation of Consideration Received.  If any of the Company’s common
stock, Options or Convertible Securities are issued or sold or deemed to have
been issued or sold for cash, the consideration received therefor shall be
deemed to be the net amount received by the Company therefor.  In case any of
the Company’s common stock, Options or Convertible Securities are issued or sold
for a consideration other than cash, the amount of the consideration other than
cash received by the Company shall be the fair value of such consideration,
except where such consideration consists of securities, in which case the amount
of consideration received by the Company shall be the Market Price thereof as of
the date of receipt.  In case any of the Company’s common stock, Options or
Convertible Securities are issued to the owners of the non-surviving entity in
connection with any merger in which the Company is the surviving entity the
amount of consideration therefor shall be deemed to be the fair value of such
portion of the net assets and business of the non-surviving entity as is
attributable to such Company common stock, Options or Convertible Securities, as
the case may be. The fair value of any consideration other than cash or
securities shall be determined jointly by the Company and the Registered Holders
of Warrants representing a majority of the Exercise Stock obtainable upon
exercise of such Warrants.  If such parties are unable to reach agreement within
a reasonable period of time, such fair value shall be determined by an appraiser
jointly selected by the Company and the Registered Holders of Warrants
representing a majority of the Exercise Stock obtainable upon exercise of such
Warrants.  The determination of such appraiser shall be final and binding on the
Company and the Registered Holders of the Warrants, and the fees and expenses of
such appraiser shall be paid by the Company.
 
- 7 -

--------------------------------------------------------------------------------

(vi)      Integrated Transactions.  In case any Option is issued in connection
with the issue or sale of other securities of the Company, together comprising
one integrated transaction in which no specific consideration is allocated to
such Options by the parties thereto, the Options shall be deemed to have been
issued without consideration.


(vii)     Treasury Shares.  The number of shares of the Company’s common stock
outstanding at any given time does not include shares owned or held by or for
the account of the Company or any of its subsidiaries, and the disposition of
any shares so owned or held shall be considered an issue or sale of the
Company’s common stock.


2C.      Record Date.  If the Company takes a record of the holders of the
Company’s common stock for the purpose of entitling them (A) to receive a
dividend or other distribution payable in the Company’s common stock, Options or
in Convertible Securities or (B) to subscribe for or purchase the Company’s
common stock, Options or Convertible Securities, then such record date shall be
deemed to be the date of the issue or sale of the shares of the Company’s common
stock deemed to have been issued or sold upon the declaration of such dividend
or the making of such other distribution or the date of the granting of such
right of subscription or purchase, as the case may be.


2D.      Subdivision or Combination of Common Stock.  If the Company at any time
subdivides (by any stock split, stock dividend, recapitalization or otherwise)
one or more classes of its outstanding shares of common stock into a greater
number of shares, the Exercise Price in effect immediately prior to such
subdivision shall be proportionately reduced and the number of shares of the
Exercise Stock obtainable upon exercise of this Warrant shall be proportionately
increased.  If the Company at any time combines (by reverse stock split or
otherwise) one or more classes of its outstanding shares of common stock into a
smaller number of shares, the Exercise Price in effect immediately prior to such
combination shall be proportionately increased and the number of shares of the
Exercise Stock obtainable upon exercise of this Warrant shall be proportionately
decreased.


2E.     Reorganization, Reclassification, Consolidation, Merger or Sale.  Any
recapitalization, reorganization, reclassification, spin-off, consolidation,
merger or sale of all or substantially all of the Company’s assets with, into or
to another Person or other transaction, which is effected in such a way that
holders of the Company’s common stock are entitled to receive (either directly
or upon subsequent liquidation) stock or other equity interests, securities,
assets or other property with respect to or in exchange for such common stock is
referred to herein as an “Organic Change.”  Prior to the consummation of any
Organic Change that does not constitute a Sale of the Company, the Company shall
make appropriate provision (in form and substance reasonably satisfactory to the
Registered Holder) to ensure that the Registered Holder of this Warrant shall
thereafter have the right to acquire and receive (upon exercise of such Warrant
and subject to the last sentence of this Section 2E), in lieu of or in addition
to (as the case may be) the common stock immediately theretofore acquirable and
receivable upon the exercise of this Warrant, such shares of stock or equity
interests, securities, assets or other property as would have been issued or
payable in such Organic Change (as if this Warrant had been exercised
immediately prior to such Organic Change) with respect to or in exchange for the
Company’s common stock immediately theretofore acquirable and receivable upon
exercise of this Warrant had such Organic Change not taken place.  In any such
case, the Company shall make appropriate provision (in form and substance
reasonably satisfactory to the Registered Holder) with respect to such holder’s
rights and interests to ensure that the provisions of this Section 2 and Section
3 shall thereafter be applicable to this Warrant (including, in the case of any
such consolidation, merger or sale in which the successor entity or purchasing
entity is other than the Company, an immediate adjustment in the number of
shares of common stock acquirable and receivable upon exercise of this Warrant
based on the relative value of the Company’s common stock and the common stock
or other equity interests of the successor entity or purchasing entity).  The
Company shall not effect any such consolidation, merger or sale unless, prior to
the consummation thereof, the successor entity (if other than the Company)
resulting from consolidation or merger or the entity purchasing such assets
assumes by written instrument (in form and substance satisfactory to the
Registered Holder) the obligation to deliver to each such holder (upon exercise
of such Warrant and subject to the last sentence of this Section 2E) such shares
of stock or equity interests, securities, assets or other property as, in
accordance with the foregoing provisions, such holder may be entitled to
acquire.  The Company, its successor entity or the purchaser entity, as
applicable, shall promptly issue to the Registered Holder a certificate setting
forth the aggregate shares of the Company’s common stock or equity interests,
securities, assets or other property obtainable under this Warrant following
such recapitalization, reorganization, reclassification, consolidation, merger
or sale.  Notwithstanding anything to the contrary in this Section 2E, the
Registered Holder may, in its sole discretion, elect, pursuant to Section
1B(vii), to receive cash in certain Organic Changes.
 
- 8 -

--------------------------------------------------------------------------------

2F.      Certain Events.  If any event occurs of the type contemplated by the
provisions of this Section 2 but not expressly provided for by such provisions
(including, without limitation, the granting of stock appreciation rights,
phantom stock rights or other rights with equity features), then the Company’s
board of directors shall make an appropriate adjustment in the Exercise Price
and the number of shares of the Exercise Stock obtainable upon exercise of this
Warrant so as to protect the rights of the holders of the Warrants; provided
that no such adjustment shall increase the Exercise Price or decrease the number
of shares of the Exercise Stock obtainable as otherwise determined pursuant to
this Section 2.


2G.      Notices.


(i)       Promptly upon any adjustment of the Exercise Price and/or number of
shares of Exercise Stock, the Company shall give written notice thereof to the
Registered Holder, setting forth in reasonable detail and certifying the
calculation of such adjustment.


(ii)       The Company shall give written notice to the Registered Holder at
least 30 days prior to the date on which the Company closes its books or takes a
record (A) with respect to any dividend or distribution upon its common stock,
(B) with respect to any pro rata subscription offer (including with respect to
any options, convertible securities or rights to purchase stock, warrants,
securities or other property) to holders of common stock or (C) for determining
rights to vote with respect to any Organic Change, Sale of the Company,
dissolution or liquidation.
 
- 9 -

--------------------------------------------------------------------------------

(iii)      The Company shall give written notice to the Registered Holder at
least 30 days prior to the date on which any Organic Change, dissolution or
liquidation shall take place.


2H.       No Impairment.  The Company shall not avoid or seek to avoid the
observance or performance of any of the terms to be observed or performed by the
Company under this Section 2, but shall at all times in good faith assist in
carrying out of all the provisions of this Section 2 and in taking all such
action as may be necessary or appropriate to protect the Registered Holder’s
rights under this Section 2 against impairment.


2I.       Restricted Actions.  For so long as the Registered Holder holds any
portion of this Warrant (and/or the Exercise Stock issued as a result of
exercise thereof), the Company shall not, and shall cause its subsidiaries not
to become subject to (including, without limitation, by way of amendment to or
modification of) any agreement or instrument which by its terms would (under any
circumstances) restrict the right of the Company or any of its subsidiaries to
fulfill its obligations under this Warrant.


2J.       Expenses.  The Company shall prepare, issue and deliver at its own
expense any new Warrant or Warrants required to be issued hereunder.


Section 3.         Dividends and Distributions.  If the Company declares or pays
a dividend or distribution upon its common stock, except for a dividend or
distribution payable in common stock (a “Distribution”), then the Company shall
pay to the Registered Holder (or any Person designated by the Registered Holder)
at the time of payment thereof the Distribution which would have been paid to
the Registered Holder on the Exercise Stock had this Warrant been fully
exercised immediately prior to the date on which a record is taken for such
Distribution or, if no record is taken, the date as of which the record holders
of common stock entitled to such Distribution are to be determined.


Section 4.         Representations and Warranties of the Company.  The Company
represents and warrants to the Registered Holder as follows, as of the Issuance
Date:


(i)        The Company is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware.  The Company has full
power and authority to conduct its business as it is being conducted and to own
or use the properties and assets that it purports to own or use.  The Company
has full power and authority to execute and deliver this Warrant and the
Registration Rights Agreement, to perform its obligations hereunder (including
issuing the Exercise Stock upon exercise of this Warrant) and thereunder and to
consummate the transactions contemplated hereby and thereby, and all action
required on the part of the Company for such execution, delivery and performance
has been duly and validly taken.  Each of this Warrant and the Registration
Rights Agreement constitutes the valid and legally binding obligation of the
Company enforceable in accordance with its terms and conditions (except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by general
equitable principles).
 
- 10 -

--------------------------------------------------------------------------------

(ii)       Neither the execution and delivery of this Warrant or the
Registration Rights Agreement nor the consummation of the transactions
contemplated hereby or thereby will (A) violate any Applicable Law or other
restriction of any governmental authority to which the Company is subject or any
provision of the Company’s articles of incorporation or bylaws, or (B) conflict
with, result in a breach of, constitute a default under, result in the
acceleration of, or create in any Person the right to accelerate, terminate,
modify or cancel any agreement, contract, lease, license, instrument or other
arrangement to which the Company is a party or by which it is bound or to which
any of its assets is subject.  The Company is not required to give any notice
to, make any filing with or obtain any authorization, consent or approval of any
governmental authority or other Person in order for the parties to enter into
this Warrant or the Registrations Rights Agreement and consummate the
transactions contemplated hereby and thereby.


(iii)      The Company has provided to the Registered Holder true and correct
copies of the Company’s certificate of incorporation and bylaws.


(iv)      The representations, warranties and other statements of the Company
contained in the documents (the “SEC Documents”) filed with the SEC under the
Securities Exchange Act of 1934 (the “Exchange Act”) within the past three
years, taken as a whole, do not contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
contained therein not misleading as of the respective dates of such filings. The
Company has timely filed all reports, schedules, forms, statements and other
documents required to be filed by it with the SEC pursuant to the reporting
requirements of the Exchange Act, including material filed pursuant to Section
13(a) or 15(d) of the Exchange Act.


The Company shall reaffirm to the Registered Holder the representations and
warranties set forth in this Section 4 as of each Exercise Time.


Section 5.         Representations and Warranties of the Registered Holder.  The
Registered Holder represents and warrants to the Company as follows, as of the
Issuance Date:


(i)        Purchase for Own Account. This Warrant and the securities to be
acquired upon exercise of this Warrant by Registered Holder are being acquired
for investment for Registered Holder’s account, not as a nominee or agent, and
not with a view to the public resale or distribution within the meaning of the
Securities Act. Registered Holder also represents that it has not been formed
for the specific purpose of acquiring this Warrant or the Exercise Stock.


(ii)       Disclosure of Information. Registered Holder is aware of the
Company’s business affairs and financial condition and has received or has had
full access to all the information it considers necessary or appropriate to make
an informed investment decision with respect to the acquisition of this Warrant
and its underlying securities. Registered Holder further has had an opportunity
to ask questions and receive answers from the Company regarding the terms and
conditions of the offering of this Warrant and its underlying securities and to
obtain additional information (to the extent the Company possessed such
information or could acquire it without unreasonable effort or expense)
necessary to verify any information furnished to Registered Holder or to which
Registered Holder has access.
 
- 11 -

--------------------------------------------------------------------------------

(iii)      Investment Experience. Registered Holder understands that the
purchase of this Warrant and its underlying securities involves substantial
risk. Registered Holder has experience as an investor in securities of companies
in the development stage and acknowledges that Registered Holder can bear the
economic risk of such Registered Holder’s investment in this Warrant and its
underlying securities and has such knowledge and experience in financial or
business matters that Registered Holder is capable of evaluating the merits and
risks of its investment in this Warrant and its underlying securities.


(iv)      Accredited Investor Status.  Registered Holder is an “accredited
investor” within the meaning of Regulation D promulgated under the Securities
Act.


(v)       The Securities Act. Registered Holder understands that this Warrant
and the Exercise Stock have not been registered under the Securities Act in
reliance upon a specific exemption therefrom, which exemption depends upon,
among other things, the bona fide nature of the Registered Holder’s investment
intent as expressed herein. Registered Holder understands that this Warrant and
the Exercise Stock must be held indefinitely unless subsequently registered
under the Securities Act and qualified under applicable state securities laws,
or unless exemption from such registration and qualification are otherwise
available. Registered Holder is aware of the provisions of Rule 144 promulgated
under the Securities Act.


The Purchaser shall reaffirm to the Company the representations and warranties
set forth in this Section 5 (as to Purchaser) as of each Exercise Time.


Section 6.         Definitions.  For the purposes of this Warrant, the following
terms shall have the meanings set forth below:


“Affiliate” means with respect to any Person, any Person: (a) which directly or
indirectly through one or more intermediaries controls, or is controlled by, or
is under common control with, such Person; (b) which beneficially owns or holds
50% or more of any class of the voting securities of such Person; (c) of which
50% or more of the voting securities is beneficially owned or held by such
Person; (d) that is a trust formed and operated for the benefit of such Person
or one of such Person’s Affiliates, or that is directly or indirectly through
one or more intermediaries controlled by such a trust; or (e) that is the
beneficiary (or an Affiliate of the beneficiary) of a trust that directly or
indirectly through one or more intermediaries controls such Person.  The term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.


“Applicable Law” means any applicable statute, law, principle of common law,
ordinance, policy, guidance, rule, administrative interpretation, regulation or
Order of any governmental authority.


“Common Stock Deemed Outstanding” means, at any given time, the number of shares
of the Company’s common stock actually outstanding at such time, plus the number
of shares of the Company’s common stock deemed to be outstanding pursuant to
Sections 2B(i) and 2B(ii) regardless of whether the Options or Convertible
Securities are actually exercisable at such time.
 
- 12 -

--------------------------------------------------------------------------------

“Convertible Securities” means any stock or securities (directly or indirectly)
convertible into or exchangeable for the Company’s common stock.
 
“Exercise Price” means the lower of (i) $2.29 per share or (ii) the subscription
price per share of common stock of the Company as set forth on the front cover
of the final prospectus included in the registration statement on Form S-1
(333-211866), as may be further adjusted from time to time in accordance
herewith.


“Expiration Date” means the earlier of (i) the date that is the 10th anniversary
of the Issuance Date and (ii) immediately after the consummation of a Sale of
the Company.


“GAAP” means United States generally accepted accounting principles as in effect
from time to time, consistently applied.


“Loan Agreement” means that certain Loan and Security Agreement, dated as of the
date hereof, by and among the Company, OCM Strategic Credit SIGTEC Holdings,
LLC, as the lender, each other lender signatory thereto, OCM Strategic Credit
SIGTEC Holdings, LLC, as sole lead arranger, the guarantors signatory thereto
and Cortland Capital Market Services LLC, as the agent to the lenders
thereunder, as may be amended or modified from time to time.


“Market Price” means as to any security the average of the closing prices of
such security's sales on all domestic securities exchanges on which such
security may at the time be listed, or, if there have been no sales on any such
exchange on any day, the average of the highest bid and lowest asked prices on
all such exchanges at the end of such day, or, if on any day such security is
not so listed, the average of the highest bid and lowest asked prices on such
day in the domestic over-the-counter market as reported by Pink OTC Markets,
Inc., or any similar successor organization, in each such case averaged over a
period of 21 days consisting of the day as of which “Market Price” is being
determined and the 20 consecutive business days prior to such day; provided that
if such security is listed on any domestic securities exchange the term
“business days” as used in this sentence means business days on which such
exchange is open for trading.  If at any time such security is not listed on any
domestic securities exchange or quoted in the domestic over-the-counter market,
the “Market Price” shall be the fair value thereof determined jointly by the
Company and the Registered Holder of Warrants representing a majority of the
Exercise Stock purchasable upon exercise of all the Warrants then outstanding
(without applying any marketability, minority or other discounts); provided that
if such parties are unable to reach agreement within a reasonable period of
time, such fair value shall be determined (without applying any marketability,
minority or other discounts) by an appraiser jointly selected by the Company and
the Registered Holders of Warrants representing a majority of the Exercise Stock
purchasable upon exercise of all the Warrants then outstanding.  The
determination of such appraiser shall be final and binding on the Company and
the Registered Holders of the Warrants, and the fees and expenses of such
appraiser shall be paid by the Company.


“Options” means any rights or options to subscribe for or purchase the Company’s
common stock or Convertible Securities.
 
- 13 -

--------------------------------------------------------------------------------

“Order” means any order, writ, injunction, directive, judgment, decree or other
legal requirement imposed by any governmental authority.


“Person” means an individual, a partnership, a joint venture, a corporation, a
limited liability company, a trust, an unincorporated organization or a
government or any department or agency thereof.


“Sale of the Company” means (i) any sale or transfer by the Company of all or
substantially all of its assets on a consolidated basis, (ii) any consolidation,
merger or reorganization of the Company with or into any other entity or
entities as a result of which any Person or group other than the current
stockholders of the Company and their respective Affiliates obtains possession
of the voting power to appoint a majority of the surviving entity’s managers,
board of directors or similar governing body, or (iii) any transfer to any third
party of equity interests in the Company by the stockholders thereof as a result
of which any Person or group other than the current stockholders of the Company
and their respective Affiliates obtains possession of the voting power to
appoint a majority of the Company’s board of directors; in each of the foregoing
(i), (ii) and (iii), where the consideration for such transaction is paid solely
in cash.


“Securities Act” means the Securities Act of 1933, as amended.


Section 7.         No Voting Rights; Limitations of Liability.  This Warrant
shall not entitle the holder hereof to any voting rights or other rights of a
stockholder of the Company.  Except for the automatic “net basis” exercise
provisions expressly set forth in this Warrant, no provision hereof, in the
absence of affirmative action by the Registered Holder to purchase the Exercise
Stock, and no enumeration herein of the rights or privileges of the Registered
Holder shall give rise to any liability of such holder for the Exercise Price of
shares of the Exercise Stock acquirable by exercise hereof or as a stockholder
of the Company.
 
Section 8.         Transferability.  The Registered Holder shall be entitled to
transfer any interest in this Warrant without the prior written consent of the
Company.  Any transfer of this Warrant shall be effective upon execution of an
assignment substantially in the form set forth on Exhibit I hereto and delivery
of such executed assignment to the Company. Notwithstanding the foregoing,
neither this Warrant nor the Exercise Stock may be transferred or assigned in
whole or in part except in compliance with applicable federal and state
securities laws by the transferor and the transferee (including, without
limitation, the delivery of investment representation letters and legal opinions
reasonably satisfactory to the Company, as reasonably requested by the Company).
The Company shall not require Registered Holder to provide an opinion of counsel
if the transfer is to any Affiliate of Registered Holder, provided that any such
transferee is an “accredited investor” as defined in Regulation D promulgated
under the Securities Act. Additionally, the Company shall also not require an
opinion of counsel if there is no material question as to the availability of
Rule 144 promulgated under the Securities Act. The Exercise Stock shall be
imprinted with a legend in substantially the following form:


THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY
STATE AND, EXCEPT AS SET FORTH IN THAT CERTAIN WARRANT DATED SEPTEMBER 2, 2016,
SUCH SECURITIES MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED
UNLESS AND UNTIL REGISTERED UNDER THE ACT AND LAWS OR AN EXEMPTION THEREFROM.
 
- 14 -

--------------------------------------------------------------------------------

Section 9.         Warrant Exchangeable for Different Denominations.  This
Warrant is exchangeable, upon the surrender hereof by the Registered Holder at
the principal office of the Company, for new Warrants of like tenor representing
in the aggregate the rights hereunder, and each such new Warrant shall represent
such portion of such rights as is designated by the Registered Holder at the
time of such surrender.  September 2, 2016, the date on which the Company
initially issues this Warrant, shall be deemed to be the “Issuance Date” hereof
regardless of the number of times new certificates representing the unexpired
and unexercised rights formerly represented by this Warrant shall be issued. 
All Warrants representing portions of the rights hereunder are included in the
definition of this “Warrant” hereunder.


Section 10.       Replacement.  Upon receipt of evidence reasonably satisfactory
to the Company (an affidavit of the Registered Holder shall be satisfactory) of
the ownership and the loss, theft, destruction or mutilation of any certificate
evidencing this Warrant, and in the case of any such loss, theft or destruction,
upon receipt of indemnity reasonably satisfactory to the Company (provided that
if the holder is a financial institution or other institutional investor its own
agreement shall be satisfactory) or, in the case of any such mutilation upon
surrender of such certificate, the Company shall (at its expense) execute and
deliver in lieu of such certificate a new certificate of like kind representing
the same rights represented by such lost, stolen, destroyed or mutilated
certificate and dated the date of such lost, stolen, destroyed or mutilated
certificate.


Section 11.       Notices.  Except as expressly set forth to the contrary in
this Warrant, all notices, requests or consents provided for or permitted to be
given under this Warrant must be in writing and shall be deemed delivered (a)
one business day after depositing such writing with a reputable overnight
courier for next day delivery, (b) three business days after depositing such
writing in the United States mail, postage paid, and registered or certified
with return receipt requested or (c) upon delivering such writing to the
recipient in person, by courier or by facsimile transmission (if the facsimile
is sent during normal business hours of the recipient; but if not, then such
notice shall be deemed given on the next business day).  All notices, requests
and consents to be sent to the Registered Holder must be sent to or made at
Oaktree Capital Management, L.P., 1301 Avenue of the Americas, 34th Floor, New
York, New York 10019, Attention: Milwood Hobbs, Jr. with a copy to Oaktree
Capital Management, L.P., 333 South Grand Avenue, 28th Floor, Los Angeles, CA
90071, Attention: Nilay Mehta, or such other address as the Registered Holder
may specify by notice to the Company.  Any notice, request or consent to the
Company must be sent to or made at SIGA Technologies, Inc., 600 Madison Avenue,
Suite 1700, New York, NY  10065, Attention: Daniel Luckshire, Chief Financial
Officer. 
 
Section 12.       Amendment and Waiver.  The provisions of this Warrant may be
amended and the Company may take any action herein prohibited, or omit to
perform any act herein required to be performed by it, only if the Company has
obtained the prior written consent of the Registered Holders of Warrants
representing a majority of the Exercise Stock obtainable upon exercise of the
Warrants.
 
- 15 -

--------------------------------------------------------------------------------

Section 13.       Severability. Wherever possible, each provision of this
Warrant shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Warrant shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Warrant.


Section 14.       Descriptive Headings; Governing Law.  The descriptive headings
of the several sections and paragraphs of this Warrant are inserted for
convenience only and do not constitute a part of this Warrant.  The corporate
laws of the State of Delaware shall govern all issues concerning the relative
rights of the Company and its members.  All issues concerning the construction,
validity, enforcement and interpretation of this Warrant shall be governed by
the internal law of the State of Delaware, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Delaware.


Section 15.        Limitation on Exercise. Notwithstanding anything to the
contrary contained herein, the maximum number of shares of common stock that the
Company may issue pursuant to this Warrant at an effective purchase price of
less than the greater of book or market value of the Company’s common stock on
the trading day immediately preceding the date of this Warrant is 19.99% of the
outstanding shares of the Company’s common stock immediately preceding the date
of this Warrant. If the number of shares of common stock that the Company may
issue pursuant to this Warrant is limited by the provisions of this Section 15,
then upon an exercise of this Warrant the Company shall make an additional cash
payment to the Purchaser, within three business days of such exercise, in an
amount equal to the number of shares that were not able to be issued upon such
exercise as a result of this Section 15 multiplied by the difference between the
closing price per share of the Company’s common stock on the domestic securities
exchange on which the Company’s common stock is listed (or, if the Company’s
common stock is not listed, the average of the highest bid and lowest asked
prices in the Pink OTC Markets) on the date of such exercise request and the
Exercise Price.


 (Signature Page Follows)
 
- 16 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed and
attested by its duly authorized officer and to be dated the Issuance Date
hereof.





 
SIGA TECHNOLOGIES, INC.
     
By: /s/ Daniel J. Luckshire
 
Name: Daniel J. Luckshire
 
Title: Executive Vice President, Chief Financial Officer and Secretary

 

--------------------------------------------------------------------------------

Accepted and Agreed:
 
OCM STRATEGIC CREDIT SIGTEC HOLDINGS, LLC
   
By: Oaktree Fund GP IIA, LLC
 
Its: Manager
     
By: Oaktree Fund GP II, L.P.
 
Its: Managing Member
     
By:
/s/ Milwood Hobbs, Jr.  
Name:
Milwood Hobbs, Jr.  
Title:
Managing Director      
By:
/s/ Nilay Mehta  
Name:
Nilay Mehta  
Title:
 






--------------------------------------------------------------------------------

EXHIBIT I


ASSIGNMENT


FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers all of
the rights of the undersigned under the attached Warrant (Certificate No. W‑   
), with respect to the number of shares of common stock of SIGA Technologies,
Inc. covered thereby set forth below, unto the assignee set forth below:
 

 
Names of Assignee
Address
No. of Stock
 

 
Each assignee listed above hereby acknowledges and agrees to be bound by all
terms and conditions of the attached Warrant as if such assignee were signatory
to this Warrant.
 
[NAME OF HOLDER]
       
 
By:
   
 
Name:
 
 
Title:
 



Agreed and acknowledged by:
       
[NAME OF ASSIGNEE]
       
By:
       
Name:
     
Title:
         
Date:
 

 

--------------------------------------------------------------------------------

EXHIBIT II
 
EXERCISE AGREEMENT
 

 
To: SIGA Technologies, Inc.
         
Dated:
     

 
The undersigned, pursuant to the provisions set forth in the attached Warrant
(Certificate No. W‑    ), hereby agrees to subscribe for the purchase of ___
shares of common stock of SIGA Technologies, Inc., a Delaware corporation,
covered by such Warrant [and makes payment herewith in full therefor at the
price per unit provided by such Warrant] [and elects to effect such exercise on
a “net basis”].
 

 
[NAME OF HOLDER]
         
By:
     
Name:
   
Title:
         
Address:
 

 
 

--------------------------------------------------------------------------------